Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 1 of 27 PageID 260




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


      GEORGE ZIMMERMAN,
                       Plaintiff,        Case No: 8:20-cv-1077-CEH- CPT
           v.
      PETE BUTTIGIEG
      and ELIZABETH
      WARREN,
                       Defendants.


     DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT AND
             INCORPORATED MEMORANDUM OF LAW
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 2 of 27 PageID 261




      Defendants Pete Buttigieg (“Buttigieg”) and Elizabeth Warren (“Warren”)

request this Court dismiss the Amended Complaint (Doc. 39) of Plaintiff George

Zimmerman (“Zimmerman”), and as grounds therefore state:

                              I.     INTRODUCTION

      This case is about two unrelated tweets, made separately by (at the time) rival

candidates for nomination for federal office, on what should have been Trayvon

Martin’s twenty-fifth birthday. On their face, these tweets independently and distinctly

honor Martin’s life, express grief at his premature death, and opine that the Nation

should end the scourges of racism and gun violence and create a world safe for

children. Nothing more. They neither mention Zimmerman by name nor refer to him.

Zimmerman’s only basis for alleging that the tweets refer to him is that the tweets

separately refer to Trayvon Martin, because, according to Zimmerman, any mention

of Martin is “100% synonymous” with a mention of Zimmerman.

      At bottom, then, Zimmerman asserts that Martin no longer has any

independent existence outside of Zimmerman and so any mention of Martin,

including but not limited to the circumstances of his death, is automatically about

Zimmerman. (Doc. 39 at ¶ 5 (“George Zimmerman’s name is 100% synonymous with

Trayvon Martin and the incident that resulted in Martin’s death.”) (emphasis added)).

Thus, according to Zimmerman, anyone who references Martin’s death and the broad

social issues of racism, prejudice, or gun violence necessarily is asserting that

Zimmerman murdered Trayvon because he acted with racist animus. Zimmerman thus

aims not only to chill speech about him, but any speech about Trayvon Martin.

                                           1
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 3 of 27 PageID 262




      Zimmerman goes further still. Not only does he claim that any tweet about

Trayvon Martin is necessarily a tweet about him, which Defendants deny, but also

that, because he was acquitted of the charge of murder, it is a legal impossibility for

the circumstances surrounding Martin’s premature death to implicate issues of racism

and prejudice, and any statement to the contrary is “false” within the meaning of

defamation law. (Doc. 39 at ¶ 18). But perceptions of racism and prejudice are matters

of opinion rather than legal charges, and Zimmerman has not been (and cannot be)

acquitted of opinions. Accordingly, even if the two distinct tweets, made on

Defendants’ separate Twitter accounts, were about Zimmerman and did accuse him of

racism, gun violence, prejudice, fear, or white supremacy as he alleges, such

statements would be constitutionally-protected opinions that are not actionable as a

matter of law.

      On February 23, 2021, the Court dismissed Zimmerman’s original Complaint

(Doc. 1-1) because it was a shotgun pleading and he had not pleaded sufficient facts to

show that Defendants were subject to the Court’s jurisdiction under Florida’s long-

arm statute. (Doc. 38 at 10-18, 26). Having found that Zimmerman failed to plead facts

sufficient to satisfy the long-arm statute, the Court found it “need not address whether

the exercise of jurisdiction would offend the Due Process Clause of the Fourteenth

Amendment to the United States Constitution.” Id. at 18.

      In dismissing the original Complaint without prejudice, the Court allowed

Zimmerman to file an amended complaint “which cures the deficiencies discussed in

this Order.” Id. at 26. On March 9, 2021, Zimmerman filed his Amended Complaint.
                                           2
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 4 of 27 PageID 263




(Doc. 39). However, the Amended Complaint suffers from the same fatal shotgun

pleading flaws as Zimmerman’s original Complaint. In addition, exercising

jurisdiction here would offend the Due Process Clause of the Fourteenth Amendment.

Finally, the Amended Complaint should be dismissed for failure to allege actual

malice as required to plead Counts I and II, and for failure to state a claim for

defamation per se under Count III. For each of these reasons, the Amended Complaint

must be dismissed.1

                        II.     ZIMMERMAN’S ALLEGATIONS

       The Amended Complaint is entirely rewritten from its original form. (Compare

Doc. 1-1, with Doc. 39). The relevant factual allegations in the Amended Complaint

are as follows: Defendants each separately and independently took to Twitter to honor

Trayvon Martin on the day he would have been 25 years old had he not been shot and

killed at age 17, and also to opine that the Nation should end the scourges of racism

and gun violence and create a world safe for children. But the two tweets, made

separately by the separate defendants, are markedly different.

A.     Buttigieg Tweets a Remembrance of Trayvon Martin’s Death and a
       Question.

       In his tweet, Buttigieg made the factually true statement that February 5 was

Trayvon Martin’s birthday and that he would have been 25 on February 5, 2020. The

remainder of Buttigieg’s tweet makes no statements at all. Rather, it asked a question:



1
 If dismissal is not granted for any of the reasons above, the Court should order limited discovery and
evidentiary hearing on personal jurisdiction under the long-arm statute before any further proceedings
on the merits.
                                                  3
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 5 of 27 PageID 264




“How many 25th birthdays have been stolen from us by white supremacy, gun

violence, prejudice, and fear?” He ended his short tweet with a hashtag,

“#BlackLivesMatter.” The tweet reads in its entirety:




                                                                          2



Buttigieg’s tweet does not mention Zimmerman, who nonetheless alleges that the

tweet

        implied that Trayvon Martin’s death was a result of ‘white supremacy, gun
        violence, prejudice, and fear,’ all of which the public would understand as
        referring only to George Zimmerman, who is known to have caused
        Trayvon Martin’s death by shooting him, even though Buttigieg knew
        that the 2013 trial jury acquitted Zimmerman of all charges.

(Doc. 39 at ¶ 10). According to Zimmerman, the tweet “disparaged Zimmerman and

further subjected him to hate.” Id. at ¶ 11.

B.      Warren Expresses Her Sympathies to Trayvon Martin’s Family and Friends
        and Expresses Her Opinion that “We” Need to End Gun Violence and
        Racism and Create a World Safe for Children.

        Warren also took to Twitter on what would have been Trayvon Martin’s 25th

birthday to “retweet” a tweet by Frederick Joseph, who had also noted Martin’s

birthday and premature death and posted pictures of him. In her “retweet,” Warren

expressed condolences to Martin’s mother, family and friends, and her opinion that


2
  Pete Buttigieg (@PeteButtigieg), TWITTER (Feb. 5, 2020), https://twitter.com/petebuttigieg/
status/122513519 1330521090?lang=en.
                                               4
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 6 of 27 PageID 265




Trayvon “should still be with us today.” She then expressed to her followers that “we”

should work together to “end gun violence and racism” and “to build a world where

all of our children—especially young Black boys—can grow up safe and free.” Her

retweet, below, speaks for itself:




                                                                       3



       As with Buttigieg’s tweet, Warren’s retweet does not say anything about

Zimmerman. But Zimmerman alleges that “Warren’s tweet was defamatory because

it characterized Martin’s death as the result of gun violence, even though Warren was

aware that Zimmerman’s act was one of self-defense and that he was acquitted of all

charges based on the evidence.” (Doc. 39 at ¶ 17). The Amended Complaint does not

accuse Warren of implying that Martin’s death was the result of racism or white



3
 Elizabeth Warren (@ewarren), TWITTER (Feb. 5, 2020), https://twitter.com/ewarren/status/1225
271209903 955968?lang=en.
                                             5
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 7 of 27 PageID 266




supremacy and instead only alleges that “Warren’s tweet was defamatory because it

characterized Martin’s death as the result of gun violence.” Id. It is not in dispute that

Zimmerman shot and killed Trayvon Martin.

C.     Zimmerman’s Conclusory Allegations of Actual Malice

       As was true in his original Complaint, Zimmerman does not so much as attempt

to parse his allegations of actual malice among the Defendants about their distinct and

separate tweets in his Amended Complaint. Instead, and in stark contrast to the four

and a half pages of allegations he levied in his original Complaint (see Doc. 1-1 at ¶¶

10-43), he alleges only that: “[b]oth Buttigieg and Warren, in sending the respective

tweets, acted with actual malice towards Zimmerman, because—among other

things—they knew of his acquittal,” that Warren (but not Buttigieg) “was aware that

Zimmerman’s act was one of self-defense,” and that both Defendants “had a

preconceived plan to discredit and destroy him as part of their political agenda to

garner votes in the [B]lack community before the 2020 election.” (Doc. 39 at ¶¶ 17-

19).

                                 III.    ARGUMENT

       As a preliminary matter, the Amended Complaint must be dismissed as shotgun

pleading in violation of Federal Rule of Civil Procedure 10(b), because it commits the

same sins that resulted in this Court’s sua sponte dismissal of the original Complaint.

The Amended Complaint must also be dismissed under Rule 12(b)(2) for want of

personal jurisdiction over Defendants.



                                            6
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 8 of 27 PageID 267




        In addition, particularly given the dramatically different allegations in the

Amended Complaint, the Court should revisit its findings in its February 23 Order that

Zimmerman had (in the original Complaint) plausibly alleged facts to support a

finding of actual malice and a claim for defamation per se.4

        Finally, even if the Court does not dismiss for any of the bases above,

Defendants respectfully request in the alternative that the Court require resolution of

any factual dispute as to whether Florida’s long-arm statute is satisfied here before

denying Defendants’ motion to dismiss for lack of personal jurisdiction under Rule

12(b)(2). The Court concluded, in its February 23rd Order, that there is a factual

dispute as to whether the tweets were about Zimmerman at all. If the tweets are not

about Zimmerman, this Court lacks jurisdiction over Defendants.

A.      The Amended Complaint is a shotgun pleading.

        In its February 23 Order, the Court held that “[t]he complaint . . . is a shotgun

pleading as it fails to separate into a different count each cause of action or claim for

relief against each defendant.” (Doc. 38 at 11). The Court noted that the tweets “are

not the same,” despite that they both “commemorate Trayvon Martin’s birthday and

addressed societal issues surrounding his death.” Id. In addition, the two tweets, based


4
 The law of the case doctrine does not apply on a subsequent motion to dismiss an amended complaint
before the same court, particularly with regard to dicta. Askins v. U.S. Dep't of Homeland Sec., 899 F.3d
1035, 1043 (9th Cir. 2018) (“The district court is not, however, bound by any law of the case. The
district court may decide the second motion to dismiss in the same way it decided the first, but
permitting the filing of an amended complaint requires a new determination.”); Van Poyck v. Fla. Dept.
of Corrections, 290 F.3d 1318, 1328, n.12 (11th Cir. 2002) (“[t]he ‘law of the case’ doctrine does not
apply to dicta.”). The discussion of “actual malice” and defamation per se in the Court’s prior order is
dicta, as it is not necessary to the Court’s order granting dismissal under Federal Rules of Civil
Procedure 10(b) and 12(b)(2).
                                                   7
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 9 of 27 PageID 268




on the facts as alleged by Zimmerman, were “tweeted from [Defendants’] individual

twitter accounts.” Id. Therefore, the Court found that, in “assert[ing] each count

against both defendants” and “lump[ing] all allegations against each defendant

together,” the complaint took an unacceptable approach to establishing relief and

violated Federal Rule of Civil Procedure 10(b)’s “mandate[] that ‘each claim founded

on a separate transaction or occurrence . . . be stated in a separate count.’” Id. (quoting

Fed. R. Civ. P. 10(b)).5

       The Amended Complaint fails in the same exact way. Specifically, Zimmerman

ignored this Court’s clear directive and has again failed to separate his counts to

separately address each tweet. (See Doc. 39 at 9-14). Illustrating this point, the

Amended Complaint does not accuse Warren of implying Martin’s death was the

result of racism and alleges only that “Warren’s tweet was defamatory because it

characterized Martin's death as the result of gun violence,” (Doc. 39 at ¶ 17), and it

does not—nor could it—accuse Buttigieg’s tweet of implying anything about “gun

violence”; nevertheless, in its “lumped together” defamation per se count only, the

Amended Complaint alleges that both tweets imply that “Zimmerman was directly

responsible for ‘white supremacy,’ ‘gun violence,’ ‘prejudice,’ ‘fear’ and racism.” (Id.

at ¶ 49). Because the Amended Complaint is guilty of the same sin as the original

Complaint, the Amended Complaint should be dismissed for the same reason.



5
  The Court further noted that it “questions whether these defendants should even be joined in the
same lawsuit as there is no indication that the tweets arose out of the same transaction or occurrence”
although it left that issue’s resolution for another day. (Doc. 38 at 11, n.3).
                                                  8
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 10 of 27 PageID 269




 B.     Exercising personal jurisdiction would violate the Due Process Clause.

        In dismissing the original Complaint, the Court found that “Zimmerman has

 not pleaded sufficient facts to show that Defendants committed a tortious act within

 Florida such that long-arm jurisdiction exists,” because “[t]here is not one allegation

 that either tweet was directed to a specific person in Florida or accessed by a person in

 this forum.” (Doc. 38 at 17). Having found that Zimmerman did not plead facts

 sufficient to satisfy Florida’s long-arm statute, the Court found it “need not address

 whether the exercise of jurisdiction would offend the Due Process Clause of the

 Fourteenth Amendment to the United States Constitution.” (Id. at 18). Even assuming

 for the sake of argument that Zimmerman’s claims satisfy the long-arm statute, see infra

 at 21-24, exercising jurisdiction here would violate the Due Process Clause of the

 Fourteenth Amendment.

        Rule 12(b)(2) permits a defendant to challenge a complaint for “lack of personal

 jurisdiction.” Fed. R. Civ. P. 12(b)(2). Under the Rule, if challenged, the party

 asserting jurisdiction must allege a prima facie case for jurisdiction. See Robinson v.

 Giarmarco & Bill. P.C., 74 F.3d 253, 255 (11th Cir. 1996). This prima facie case must

 consist of enough evidence to withstand a directed verdict when the facts as alleged

 are taken as true. Id. at 255.

        A court must have both statutory and constitutional authority to assert

 jurisdiction over a defendant. See generally McGee v. Int’l Life Ins. Co., 355 U.S. 220, 221-

 23 (1957). In determining whether a court has personal jurisdiction over a defendant,

 the court must first look to the state’s long-arm statute, and, if state law is satisfied, the

                                               9
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 11 of 27 PageID 270




 court must then determine if an assertion of jurisdiction would be constitutional. See

 Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990).6

         Exercising personal jurisdiction over these non-resident Defendants would

 violate due process. The constitutional analysis “looks to the defendant’s contact with

 the forum State itself, not the defendant’s contacts with persons who reside there.”

 Walden v. Fiore, 571 U.S. 277, 285 (2014). “Where a forum seeks to assert specific

 personal jurisdiction over a nonresident defendant, due process requires the defendant

 have ‘fair warning’ that a particular activity may subject him to the jurisdiction of a

 foreign sovereign.” (Doc. 38 at 13 (quoting Madara, 916 F.2d at 1516). “This

 requirement is satisfied if the defendant has ‘purposefully directed’ his activities at the

 forum and the litigation results from alleged injuries that ‘arise out of or relate to’ those

 activities.” (Id. (emphasis added) (quoting Madara, 916 F.2d at 1516)).

         In determining whether the tortious act was specifically aimed at the forum state,

 a “mere injury to a forum resident is not a sufficient connection to the forum.” Walden,

 571 U.S. at 289-90 (“Regardless of where a plaintiff lives or works, an injury is

 jurisdictionally relevant only insofar as it shows that the defendant has formed a

 contact with the forum State.”). Thus, the “proper question is not where the plaintiff

 experienced a particular injury or effect but whether the defendant’s conduct connects



 6
   Zimmerman does not plead, nor can he, that nonresident Defendants have sufficient “continuous
 and systematic” contacts with the State of Florida to confer general jurisdiction over them. See Woods
 v. Nova Cos. Belize, Ltd., 739 So.2d 617, 620 (Fla. 4th DCA 1999); Meyer v. Carnival Corp., 938 F. Supp.
 2d 1251, 1258 (S.D. Fla. 2013). Defendants thus focus on the reasons why the Court lacks specific
 personal jurisdiction over them based on their respective tweets. See Louis Vuitton Malletier, S.A. v.
 Mosseri, 736 F. 3d 1339, 1352 (11th Cir. 2013).
                                                   10
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 12 of 27 PageID 271




 him to the forum in a meaningful way.” Id. at 290.

       As one court recently explained, “[p]laintiffs cannot sue defendants wherever

 they want. To force a defendant to face trial in another State, the Constitution requires

 the plaintiff to show that the defendant had ‘minimal contacts’ with that State, contacts

 that would allow the defendant to ‘reasonably anticipate being haled into court’ in that

 State.” Moore v. Cecil, No. 4:19-cv-1855-CLM, 2020 WL 5603044, at *6 (N.D. Ala.

 Sept. 18, 2020) (quoting Int’l Shoe v. Washington, 326 U.S. 310 (1945) and Burger King

 v. Rudzewicz, 471 U.S. 462, 474 (1985)).

       Zimmerman alleges that Warren and Buttigieg are not residents of Florida. (See

 Doc. 39 at 2). Zimmerman does not allege—nor could he—that either tweet was sent

 in Florida, or that Defendants’ respective tweets, which were published from outside

 of Florida to a national audience and address areas of deep, nationwide public concern

 regarding prejudice, racism, and gun violence, were targeted at the State of Florida,

 specifically. While the original Complaint tried (and failed) to allege that the tweets

 were targeted at Florida by alleging that Florida is “the third largest state and . . . is

 crucial to win the 2020 Democrat presidential primary and the general presidential

 election,” the Amended Complaint no longer includes even this insufficient allegation.

 (Compare Doc. 1-1 at ¶¶ 5, 6, with Doc. 39 (omitting the allegation)).

       In fact, the Amended Complaint alleges the opposite—that the tweets were not

 directed at Florida but instead were directed at Defendants’ respective millions of

 followers on Twitter, a worldwide social media platform, by two rival candidates then

 competing for the Democratic nomination for President of the United States. (Doc. 39
                                            11
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 13 of 27 PageID 272




 at ¶¶ 8, 14). Zimmerman’s failure to so much as allege that the tweets were aimed at

 Florida requires dismissal. See Robinson, 74 F.3d at 255 (explaining that, in determining

 whether personal jurisdiction exists, courts “must accept the facts alleged in the

 complaint as true, to the extent they are uncontroverted by the defendant’s affidavits.”)

 (citation omitted).

        But even had Zimmerman attempted to allege that the tweets were directed at

 Florida (and he did not), the Due Process Clause would still require dismissal here.

 Importantly, this is true whether or not the tweets were about Zimmerman—which

 Defendants deny. See e.g., Binion v. O’Neal, 95 F. Supp. 3d 1055, 1060 (E.D. Mich.

 2015) (dismissing for lack of personal jurisdiction where defendant’s “posts were

 meant for a national or even international audience,” and “the only connection”

 between his tweets and the forum state was “Plaintiff’s [alleged] injury.”); Moore, 2020

 WL 5603044, at *15-21 (similar); Blankenship v. Napolitano, 451 F. Supp. 3d 596 (S.D.

 W. Va. 2020) (similar); Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124

 (W.D. Pa. 1997) (“[W]here a defendant has simply posted information on an Internet

 Web site which is accessible to users in foreign jurisdictions,” such a posting alone

 provides no basis for exercising personal jurisdiction); Neogen Corp. v. Neo Gen

 Screening, Inc., 282 F.3d 883, 890-91 (6th Cir. 2002) (same); Paterno v. Laser Spine Inst.,

 24 N.Y.3d 370, 377 (2014) (same) (collecting authority). Because the Amended

 Complaint does not so much as allege that the tweets were directed at Florida,

 asserting personal jurisdiction over Defendants here would offend the constitutional

 strictures of due process. Accordingly, Zimmerman’s claims against Defendants
                                             12
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 14 of 27 PageID 273




 should be dismissed for want of jurisdiction under the Due Process Clause of the

 Fourteenth Amendment.

 C.    Counts I & II should be dismissed for failure to plead actual malice.

       The Court found that Zimmerman pled actual malice in his original Complaint,

 (Doc. 38 at 24). But Zimmerman then chose to entirely rewrite his Complaint, and the

 Court should now find Zimmerman failed to plead actual malice in the Amended

 Complaint. In finding that Zimmerman had sufficiently pled actual malice to

 overcome a motion to dismiss, the Court noted that in his original Complaint,

 Zimmerman had

       allege[d] that Buttigieg and Warren’s tweets implied that Zimmerman
       had killed Trayvon Martin because Zimmerman is a racist or a white
       supremacist, or due to other like reasons, even though both were aware
       that he was acquitted of [second-degree murder and manslaughter]
       charges based on evidence that he acted out of self-defense.

 (Doc. 38 at 24). Here, the pleadings are substantially different and, even if they were

 not, Zimmerman has failed to plead actual malice.

       1.     The pleadings and factual allegations in support of the Amended
              Complaint are meaningfully different from those made in support of
              the original.

       First, Zimmerman elected to redraft the Amended Complaint from top to

 bottom and, therefore, the basis for the Court’s February 23rd ruling as to actual malice

 has changed. (Compare Doc. 1-1, with Doc. 39).

       Zimmerman is a public figure who must “allege facts sufficient to give rise to a

 reasonable inference that the false statement was made ‘with knowledge that it was

 false or with reckless disregard of whether it was false or not.’” Michel v. NYP Holdings,

                                            13
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 15 of 27 PageID 274




 Inc., 816 F.3d 686, 702 (11th Cir. 2016) (quoting N.Y. Times Co. v. Sullivan, 376 U.S.

 254, 280 (1964)). “[R]eckless conduct is not measured by whether a reasonably

 prudent man would have published, or would have investigated before publishing”—

 instead, “[t]here must be sufficient evidence to permit the conclusion that the

 defendant in fact entertained serious doubts as to the truth of his publication.” St.

 Amant v. Thompson, 390 U.S. 727, 731 (1968). The Court thus must assess the

 Amended Complaint to determine if Zimmerman has plausibly alleged a factual basis

 that would allow the jury to determine Defendants knew their statements were false

 or acted recklessly. He has not done so.

       In his original Complaint, Zimmerman included pages alleging (albeit

 baselessly) that Defendants had intimate knowledge of his criminal trial and the

 testimony and evidence adduced therein, a civil lawsuit Zimmerman filed against

 Trayvon Martin’s mother and others seeking $100 million dollars in damages, and

 certain self-serving statements and documentaries about him. (See generally Doc. 1-1 at

 ¶¶ 10-43). In the Amended Complaint, Zimmerman scraps all this. Now, he alleges

 only that “[b]oth Buttigieg and Warren . . . knew of his acquittal,” that “Buttigieg knew

 that the 2013 trial jury acquitted Zimmerman of all charges,” and that “Warren was

 aware that Zimmerman’s act was one of self-defense and that he was acquitted of all

 charges based on the evidence.” (Doc. 39 at ¶¶ 10, 17-18).

       Simply put, Zimmerman no longer alleges (and for good reason) that

 Defendants had his depth of knowledge of everything that occurred in his criminal

 trial, what he pled in his civil lawsuit against Trayvon Martin’s family, or in certain
                                            14
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 16 of 27 PageID 275




 self-serving statements about him. Notably, this means he no longer alleges that “both

 [Defendants] were aware that he was acquitted of [second-degree murder and

 manslaughter] charges based on evidence that he acted out of self-defense.” (Doc. 38 at 24

 (emphasis added)). Rather, he now alleges only that Defendants knew the outcome of

 the trial and not the substance of that trial, the evidence presented in it, or anything else.

 Indeed, Zimmerman does not even plead that Buttigieg knew that Zimmerman’s

 acquittal had anything to do with his affirmative defense of justifiable use of deadly

 force, or that Warren’s tweet implied anything about racism or white supremacy. This

 means that Zimmerman has failed to plead even the slightest factual basis to conclude

 that either Defendant knew their statements were false. For this reason, the Court

 should dismiss Counts I and II of the Amended Complaint for failure to plead actual

 malice: Zimmerman now fails to plead actual malice even on the bases cited in the

 Court’s February 23 Order.

        2.     Zimmerman’s acquittal is immaterial to the question of actual malice.

        Second, the fact that Zimmerman was acquitted of second-degree murder and

 manslaughter charges by a jury is immaterial to whether Defendants acted with actual

 malice, even assuming they implied what Zimmerman alleges: (1) that Buttigieg’s

 tweet “implied that Trayvon Martin’s death was a result of ‘white supremacy, gun

 violence, prejudice, and fear,’” (Doc. 39 at ¶ 10); and that Warren’s tweet implied that

 Martin’s death was the result of gun violence. (Id. at ¶ 17).

        As set out above, to assert actual malice, the Amended Complaint must

 plausibly allege that a given Defendant subjectively doubted the veracity of his or her
                                              15
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 17 of 27 PageID 276




 tweet. The Amended Complaint must, at minimum, set out facts that “indicate an

 awareness” of the “probable falsity” of the statement. St. Amant, 390 U.S. at 732-33.

        The    Amended       Complaint      alleges   only    that   Defendants      “knew     of

 [Zimmerman’s] acquittal,” and that Warren knew “Zimmerman’s act was one of self-

 defense.” (Doc. 39 at ¶¶ 17, 18). In finding that Zimmerman had sufficiently pleaded

 actual malice because he pleaded that Defendants knew he was acquitted of homicide

 charges based on a finding of self-defense, the February 23 Order suggests that, if

 Zimmerman can later prove that Defendants knew he was acquitted of homicide

 charges based on his affirmative defense of justifiable use of deadly force, that he will

 have proven actual malice here. That cannot be the law, as it implies that the jury’s

 finding of self-defense is mutually exclusive of the opinion that someone’s actions were

 motivated in whole or part by racism or white supremacist prejudice. Said differently,

 if the Amended Complaint adequately pleads actual malice, it is because the mere fact

 of acquittal and/or (with regard to Warren) the successful presentation of the

 affirmative defense of justifiable use of deadly force or self-defense necessarily means

 that the death in question does not implicate racism, white supremacy, gun violence,

 prejudice, or fear. This is obviously not the case: Both things can be true at once.

        To establish the affirmative defense of justifiable use of deadly force or self-

 defense, Zimmerman was required to show nothing more than that he believed his

 actions were necessary to prevent harm to himself. See e.g. Florida Standard Jury

 Instruction (Crim.) 3.6(f), Justifiable [use] [or] [threatened use] of deadly force (“(Defendant)

 was justified in [using] . . . deadly force if [he] reasonably believed that such [force]
                                                16
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 18 of 27 PageID 277




 was necessary to prevent [imminent death or great bodily harm] to [himself]. . . If

 (defendant) was not otherwise engaged in criminal activity and was in a place [he]

 [she] had a right to be, then [he] had no duty to retreat and had the right to stand [his]

 ground.”). Zimmerman was not required to disprove, for example, that his actions that

 day were motivated as well by racism, white supremacy, prejudice, or fear.

       In other words, the only awareness Defendants could have definitively gained

 from an awareness of Zimmerman’s acquittal is that a jury of six individuals, when

 presented with evidence of the facts and circumstances, could not conclude, beyond a

 reasonable doubt, that Zimmerman unjustifiably and intentionally caused the death of

 Trayvon Martin. Fla. Stat. § 782.07(1) (defining manslaughter as “[t]he killing of a

 human being by the act, procurement, or culpable negligence of another, without

 lawful justification”); Fla. Stat. § 782.04(2) (defining second degree murder as

 “unlawful killing of a human being, when perpetrated by any act imminently

 dangerous to another and evincing a depraved mind regardless of human life”).

       Stated plainly, Zimmerman may have been acquitted because a jury concluded

 he established the legal elements of self-defense, even if his initial suspicion of Martin

 was influenced by racism, white supremacy, prejudice, and fear. In any event,

 Zimmerman pleads no facts that would suggest that either Defendant acted recklessly

 or with knowledge their statements were false as opposed to—at most—simply

 expressing the opinion that the jury got it wrong, or that Martin’s death manifested

 troubling social issues even if Zimmerman’s actions were legally justified under



                                            17
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 19 of 27 PageID 278




 Florida law.7

        In sum, the Amended Complaint’s sole allegation that Defendants knew of his

 acquittal, and that Warren knew his acquittal was based on an affirmative defense of

 justifiable use of deadly force, is insufficient to plead actual malice.

        3.       Accusations of racism or white supremacy are not actionable, in
                 general, and are insufficient to allege actual malice here.

        Separately, allegations that Zimmerman acted with racial animus on the day

 that Trayvon Martin was killed, and reports he has made racially discriminatory

 statements since, have been widely reported. It would gut First Amendment

 protections if a person could not speak about a public figure who denied unflattering

 news coverage, and courts have time and again rejected that absurd position, often by

 granting motions to dismiss. See, e.g., Arpaio v. Cottle, 404 F. Supp. 3d 80, 82, 85

 (D.D.C. 2019) (dismissing claim over statements that U.S. Senate candidate

 “conduct[ed]      racial    profiling    on    a    mass     scale,”    “terroriz[ed]     immigrant

 neighborhoods,” and oversaw “humiliating” and “lethal” jails where one inmate was

 “left battered on the floor to die” because “publicly reported news events . . .

 underpinning [such] claims” made “ample reason to reject” assertion of actual malice);

 Berisha v. Lawson, 378 F. Supp. 3d 1145, 1161 (S.D. Fla. 2018) (rejecting claim over

 statement that plaintiff dealt arms because accusations were “already the subject of


 7
  Relatedly, it is also not defamatory to opine that a jury got it wrong. See e.g., Noth v. Evening News
 Ass'n, 61 N.W.2d 1, 2 (Mich. 1953) (it was not defamatory to opine that a plaintiff who was acquitted
 of murder but convicted of manslaughter by a jury should have been convicted of murder, where defendant
 published: “Nothing but a capital punishment law could have handled the Noth case properly. Noth
 was a cold-blooded murderer, deliberately so. He should die! Michigan should have a law under which
 such wretches would pay the proper price for their crimes!”).
                                                    18
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 20 of 27 PageID 279




 ‘widespread media reports’”). Having “reasonably relied” on “a multitude of previous

 reports,” Defendants could not have entertained serious doubts about the veracity of

 their alleged implications. Rosanova v. Playboy Enters., Inc., 580 F.2d 859, 862 (5th Cir.

 1978); see also Liberty Lobby, Inc. v. Dow Jones Co., Inc., 838 F.2d 1287, 1297 (D.C. Cir.

 1988) (“[G]ood faith reliance on previously published reports . . . precludes a finding

 of actual malice as a matter of law.”).

        Indeed, courts have repeatedly held that an allegation of racism or white

 supremacy is a matter of opinion and therefore not even actionable, because the

 assertion that someone is a racist is not provable as either true or false. See e.g., Squitieri

 v. Piedmont Airlines, Inc., No. 17-cv-441, 2018 WL 934829, at *4 (W.D. N.C. Feb. 16,

 2018) (“Statements indicating that Plaintiff is racist are clearly expressions of opinion

 that cannot be proven as verifiably true or false”) (collecting cases); see also Stevens v.

 Tillman, 855 F.2d 394, 402 (7th Cir. 1988); Garrard v. Charleston Cnty. Sch. Dist., 838

 S.E.2d 698, 713–14 (S.C. Ct. App. 2019), reh’g denied (Mar. 18, 2020) (“We do not find

 that the term ‘racist douchebag’ can ‘reasonably [be] interpreted as stating actual

 facts,’” and “the use of the term ‘racist’ in an opinion editorial to describe a sequence

 of events related to a racially sensitive matter does not assert any verifiable, objectively

 provable fact”); Raible v. Newsweek, Inc., 341 F. Supp. 804, 807 (W.D. Pa. 1972).

 D.     Count III of the Amended Complaint should be dismissed for failure to
        state a claim for defamation per se.

        The Court’s February 23rd Order noted that “a statement that attributes racist

 and white supremacist attributes to someone” might “subject [a plaintiff] to hatred,


                                               19
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 21 of 27 PageID 280




 distrust, ridicule, contempt or disgrace,” and therefore such an implication might

 amount to defamation per se. (Doc. 38 at 25 (citing Adams v. News-Journal Corp., 84 So.

 2d 549, 551 (Fla. 1955))). The parties did not litigate this argument previously because

 Zimmerman’s sole allegation in his original Complaint was that Defendants’ tweets

 implied that Zimmerman “murdered Trayvon Martin as a result of white supremacy,

 gun violence, prejudice, fear and racism.” (Doc. 1-1 at ¶ 67). In other words,

 Zimmerman’s only allegation was that the alleged implications of the tweets were

 defamatory per se because “they falsely accuse Plaintiff Zimmerman of committing a

 serious crime, which he was exonerated for, and which amounts to a crime of moral

 turpitude.” (Id. at ¶ 68). Zimmerman still pleads only this. (See Doc. 39 at ¶¶ 49-50).

        Notably, the implication that someone has racist or a white supremacist

 attributes is not defamatory at all, let alone defamatory per se. See supra at 19 (explicit

 accusations of racism and white supremacy are not defamatory). Moreover,

 Zimmerman no longer pleads that Warren’s tweet implied he is a racist or white

 supremacist. (See Doc. 39 at ¶ 17). Relatedly, Zimmerman’s acquittal is irrelevant to

 whether “Martin’s death was a result of ‘white supremacy, gun violence, prejudice,

 and fear’” or “gun violence,” supra at 15-18; Zimmerman’s claim that the tweets imply

 he is guilty of the specific crime of murder still requires far too many inferential steps

 to get to the conclusion to be actionable, (see Doc. 38 at 25; Doc. 17 at 23-24); and

 even if the tweets explicitly stated an opinion that the jury got it wrong (and they do

 not), such a statement would not give rise to a claim for defamation, supra at n. 7.



                                             20
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 22 of 27 PageID 281




        But, in any event, under Florida law, a claim of defamation per se cannot rely on

 implication or innuendo by definition.

        [A] publication is libelous per se, or actionable per se, if, when considered
        alone without innuendo: (1) it charges that a person has committed an
        infamous crime; (2) it charges a person with having an infectious disease;
        (3) it tends to subject one to hatred, distrust, ridicule, contempt, or
        disgrace; or (4) it tends to injure one in his trade or profession.

 Richard v. Gray, 62 So.2d 597, 598 (Fla. 1953) (emphasis added); see also Blake v.

 Giustibelli, 182 So. 3d 881, 884 (Fla. Dist. Ct. App. 2016). In other words, defamation

 by implication and defamation per se are mutually exclusive causes of action, so Count

 III must be dismissed.

 E.     If the Court does not dismiss the Amended Complaint, the Court should
        order limited discovery and make a ruling on personal jurisdiction.

        Finally, if the Court does not dismiss the Amended Complaint on one or more

 of the bases above, it should order limited discovery regarding personal jurisdiction

 and rule on that issue first.

        Florida’s long-arm statute is only satisfied if the alleged defamatory statements

 are about a Florida resident. Here, the Court has not ruled that the tweets are about

 Zimmerman and has instead indicated only that it will accept as true, for purposes of

 a motion to dismiss, Zimmerman’s allegation that “[t]he name ‘George Zimmerman’

 is 100% synonymous with Trayvon Martin and the incident that resulted in the death

 of Trayvon Martin.” (Doc. 38 at 22). Whether the tweets were about Zimmerman is

 dispositive as to whether the Court has jurisdiction over Defendants under Florida

 law, so this factual question should, if necessary, be resolved first.


                                             21
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 23 of 27 PageID 282




        Florida’s long-arm statute, Section 48.193(1)(a)(2), Florida Statutes, “provides

 that a nonresident defendant is subject to personal jurisdiction in Florida ‘for any cause

 of action arising from . . . [c]omitting a tortious act within [Florida].’” (Doc. 38 at 14 (quoting

 Louis Vuitton Malletier, S.A. v. Mosseri, 736 F. 3d 1339, 1353 (11th Cir. 2013)).

 “Jurisdiction under the long-arm statute may be triggered where there are allegations

 about an out-of-state defendant’s electronic or written communications into Florida

 and the cause of action arises from those communications.” (Id. at 14-15).

        The Florida Supreme Court has held “allegedly defamatory material about a

 Florida resident placed on the Web and accessible in Florida constitutes an ‘electronic

 communication into Florida’ when the material is access (or ‘published’) in Florida.”

 (Doc. 38 at 15-16 (emphasis added) (quoting Internet Sols. Corp. v. Marshall, 39 So.3d

 1201, 1206 (Fla. 2010)). Florida’s long-arm statute imposes two requirements for

 jurisdiction: (1) that the allegedly defamatory statement is about a Florida resident; and

 (2) that the statement was accessed or published in the forum state.8

        In other cases that have addressed the bounds of Florida’s long-arm statute,

 whether the alleged defamatory statements were about plaintiff at all has not been in

 dispute. In Internet Solutions Corporation, for example, there was no dispute between the

 parties that the alleged defamatory statement was about “a company with its principal

 place of business in Florida.” 39 So.3d at 1203. There, the defendant identified

 plaintiffs by name on her blog and, elsewhere on its website, even listed the Florida


 8
  In his Amended Complaint, Zimmerman now alleges that that some Florida residents accessed the
 tweets. (See Doc. 39 at ¶¶ 7, 16).
                                                 22
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 24 of 27 PageID 283




 address of the plaintiff organization. Id. at 1203-04. Similarly, the alleged defamatory

 statements in Catylyst Pharm., Inc. v. Fullerton, 748 F. App’x 944, 947 (11th Cir. 2018)

 had been posted to an online message board “dedicated to discussions regarding” the

 plaintiff. (Doc. 38 at 16). Here, even Zimmerman alleges that the tweets were

 published to a general, worldwide audience and, as the Court noted, the tweets

 addressed broad societal issues. And, as Defendants have argued (Doc. 17 at 2, 6, 13-

 17), neither tweet was about Zimmerman.

       In its February 23 Order, the Court concluded that, taking the allegation as true

 that “[t]he name ‘George Zimmerman’ is 100% synonymous with Trayvon Martin

 and the incident that resulted in the death of Trayvon Martin” under the standard of

 review, that “Zimmerman plausibly alleged that the tweets, when considered as a

 whole, included an implied or indirect reference to him due to the incident resulting

 in Trayvon Martin’s death.” (Doc. 38 at 22). But the Court has not yet ruled on the

 merits of that contention in determining whether the alleged defamatory tweets are

 “about a Florida resident,” as required by the long-arm statute. See Internet Sols. Corp.,

 39 So.3d at 1206 (emphasis added).

       That a pleading overcomes a motion to dismiss for want of jurisdiction does not

 mean that jurisdiction exists, and “[f]ederal courts have the power to order, at their

 discretion, the discovery of facts necessary to ascertain their competency to entertain

 the merits.” Vorbe v. Morisseau, No. 1:14-CV-20751, 2014 WL 12637924, at *4 (S.D.

 Fla. Aug. 27, 2014) (citing Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

 “Where issues arise as to jurisdiction or venue, discovery is available to ascertain facts
                                            23
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 25 of 27 PageID 284




 bearing on such issues.” Oppenheimer Fund, Inc., 437 U.S. at 340, n. 13. “If the

 jurisdictional question is genuinely in dispute and the court cannot resolve the issue in

 the early stages of the litigation, . . . [then] discovery will certainly be useful and may

 be essential to the revelation of facts necessary to decide the issue.” Eaton v. Dorchester

 Dev., Inc., 692 F.2d 727, 729-30, n.7 (11th Cir. 1982) (internal quotation omitted).

        To be clear, the Amended Complaint should be dismissed without further ado

 and in its entirety as a shotgun pleading, because exercising jurisdiction here would

 violate the Due Process Clause, and because Zimmerman has failed to state a plausible

 claim for relief. However, if the Court does not dismiss the Amended Complaint on

 these grounds, the Court should issue an order limiting discovery at this phase in the

 litigation to the limited factual question of whether “George Zimmerman’s name is

 100% synonymous with Trayvon Martin and the incident that resulted in [his] death,”

 (Doc. 39 at ¶ 5), and therefore whether the alleged defamatory implications of the tweets

 are about a Florida resident before any further proceedings on the merits. The

 resolution of this factual dispute is dispositive on whether the Court has jurisdiction

 over Defendants.

                                 IV.     CONCLUSION

        For the foregoing reasons, the Court should dismiss the Amended Complaint.

 However, if the Court does not, it should order limited discovery and an evidentiary

 hearing on the factual dispute as to whether the tweets are about Zimmerman, as the

 resolution of that question is dispositive on the question of whether Florida’s long-arm

 statute is satisfied under Rule 12(b)(2).
                                             24
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 26 of 27 PageID 285




                      LOCAL RULE 3.01(g) CERTIFICATION

       Undersigned counsel hereby certifies that counsel for Defendants conferred

 with counsel for Plaintiff by telephone on March 22, 2021 in accordance with M.D.

 Local Rule 3.01(g) and counsel for Plaintiff opposes the relief requested in this motion.



  Filed: March 23, 2021                     Respectfully submitted,

                                            /s/ Frederick S. Wermuth
                                            Frederick S. Wermuth
                                            Florida Bar No.: 0184111
                                            KING, BLACKWELL, ZEHNDER
                                              & WERMUTH, P.A.
                                            P.O. Box 1631
                                            Orlando, FL 32802-1631
                                            Telephone: (407) 422-2472
                                            Facsimile: (407) 648-0161
                                            fwermuth@kbzwlaw.com

                                            Marc E. Elias*
                                            Perkins Coie LLP
                                            700 13th St. N.W., Suite 800
                                            Washington, D.C. 20005-3960
                                            Tel.: (202) 654-6200
                                            Fax: (202) 654-9106
                                            MElias@perkinscoie.com

                                            William B. Stafford*
                                            Perkins Coie LLP
                                            1201 Third Ave., Suite 4900
                                            Seattle, WA 98101-3099
                                            Tel.: (206) 359-8000
                                            Fax: (206) 359-9000
                                            WStafford@perkinscoie.com

                                            * Admitted pro hac vice

                                            Attorneys for Defendants

                                            25
Case 8:20-cv-01077-CEH-CPT Document 40 Filed 03/23/21 Page 27 of 27 PageID 286




                          CERTIFICATE OF SERVICE

       I hereby certify that on March 23, 2021, I filed a copy of the foregoing

 Defendants’ Motion to Dismiss Amended Complaint with the Clerk of the Court using

 the CM/ECF system, which will send notification of such filing to all counsel of

 record.


                                      /s/ Frederick S. Wermuth
                                      Frederick S. Wermuth
                                      Florida Bar No.: 0184111

                                      Attorney for Defendants




                                        26
